DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 02/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 4, 6-8, 11, 13-15 and 18-20 are amended and claims 3, 10 and 17 are canceled in Applicant’s response.  Claims 2, 9 and 16 were previously canceled.  Claims 1, 4-8, 11-15 and 18-20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  
Applicant argues with respect to Step 2A Prong One that the claims do not recite an abstract idea but recites specific technical features and processes directed to data processing including hardware chips, software filters, data filtering of communications, training a neural network, and scoring communications with a trained neural network that assigns different weights to specific communication attributes.  The focus of claim 1 Applicant argues is the collection and transformation of data from email servers, as well as training and applying a neural network to the data extracted by the hardware/software filters.  Applicant further argues the steps such as “installing hardware chip filters/software filters, training a neural network with specific weight assignments” clearly require performing actions on computer, not in human minds.
Examiner respectfully disagrees.  Data processing recited in claims does not necessarily preclude claims from being directed to an abstract idea.  For example, filtering content in BASCOM, virus screening in Int. Ventures v. Symantec ‘601 patent, and receiving, screening, and distributing e-mail in Int. Ventures v. Symantec ‘050 patent are examples where data processing related to communications still involved an abstract idea falling under the certain methods of organizing human activity grouping.  With respect to Applicant’s filtering of emails, notably the IV v Symantec ‘050 patent decision addressed claims directed to filtering emails.  In that decision, the court discussed the idea of collecting data and recognizing certain data within the collected data set as being directed to an abstract idea.  That decision also noted the long-prevalent practice of people receiving paper mail, looking at the envelope and deciding to discard certain pieces of mail based on characteristics of the mail observed by the person looking at the mail.  The court then concluded that characterizing email based on a known list of identifiers is no less abstract.  Applicant’s filtering of email based on known specified keywords to be set aside for scoring in a way also similarly characterizes the email based on the known identifiers or keywords and is therefore no less abstract.  Also, requiring a hardware chip filter and email server recited at a high-level of generality amounts to requiring generic computer components and does not preclude the claim from reciting an abstract idea.  With respect to Applicant’s limitations of training a neural network and using it to develop scores, such inclusion of a neural network does not by itself preclude the claim from reciting an abstract idea.  But for the generic recitation of a neural network, a user can assign different weights corresponding to different time windows associated with communications and a user can perform scoring using those assigned weights.  While “training” may imply a learning process, there is lack of detail expressly indicating the neural network is improving by adjusting itself from continual feedback which would be considered statutory.  
Applicant argues with respect to Step 2A Prong Two that the additional elements such as hardware chip filters, email server comprising processors and memories, scans and extracts, and training a neural network that assigns different weights to nodes corresponding to different time windows in which electronic communications occurred integrate any alleged abstract idea into a practical application.  Applicant further argues these additional elements address a technical solution that involves a distributed filtering system that installs filters at various edge sources such as an email server and filtering out data at the edge sources instead of collecting all communications to a centralized place to perform the filter which effectively reduces the amount of data to be transferred and processed.
Examiner respectfully disagrees in that claim 1 does not exactly reflect the distributed environment as argued.  Only one email server is recited in the claim and its relationship or connection or arrangement to/with the neural network is not indicated by the claim other than the neural network determines a score based on received communications that were filtered from the email server.  In contrast to the analysis of the filtering and additional elements recited in the claims addressed in the BASCOM decision, Applicant’s filter and email server do not demonstrate an improvement to the functioning of a computer or an improvement to other technology or technical field.  No new filtering, scanning or data storage technology is conveyed.  Rather, the filter and server amount to simply indicating use of a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  With respect to scanning and extracting, the decision in the Content Extraction v. Wells Fargo Bank is relevant.  In that decision, the court determined the claimed scanner and computer for recognizing, extracting and storing data were at most limiting the abstract idea to a particular technological environment.  Applicant’s filter and email server for scanning and extracting are similarly at most limiting the abstract idea to a particular technological environment (see MPEP 2106.05(h)).  With respect to the “training” which is part of the process for scoring, the neural network is recited at a high level of generality and amounts to simply indicating use of a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and does not demonstrate integrating the abstract idea into a practical application.    
Applicant further argues the training of the neural network involving the assigning of different weights to nodes corresponding to different time windows in which the electronic communications occurred (e.g., those occurring outside work hours may be given a larger weight in terms of scoring) is not a general description or an abstract training process.  Rather, Applicant argues the training describes a specific technical solution to address a specific problem in evaluating teamwork, e.g., certain types of communications may be treated with higher weights as they represent high level of commitments.
	Examiner respectfully disagrees.  Evaluating communications for the purpose of evaluating teamwork is not a technical problem and providing instructions on how to score communications “by a neural network” is not a technical solution as instructing or “training” and scoring by a neural network amounts to performing an abstract idea “by a computer”.  The concept of scoring is an abstract concept and limiting such scoring to email communications between users using instructions based on past scoring to give more or less weight to those communications based on when they occurred is no less abstract.  Further limiting the scoring and scoring instructions or “training” to a neural network at a high level of generality amounts to simply indicating use of a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and does not demonstrate integrating the abstract idea into a practical application.  A person can score a communication for any number of criteria including the use of past scoring to give different instructed weights and appending a neural network to do so is the equivalent of merely using a computer as a tool.  Merely using a computer as a tool is indicated on pg. 55 of the Office’s 2019 PEG guidance as an example in which a judicial exception has not been integrated into a practical application.    
Applicant’s arguments regarding the 35 U.S.C. 103 rejections are directed to the amended limitations regarding installing a hardware chip filter on an email server and extracting communications comprising keywords related to team members or team projects and also regarding training the neural network with historical scored communications and assigning different weights corresponding to different time windows when the communications occurred.  The cited references of Bean, Sullivan and Choi as well as Sundaram Murugeshan do not disclose or suggest the claims as amended.  Therefore, the rejections under 35 U.S.C. 103 are withdrawn.
The previous objection to claims 3, 10 and 17 due to being dependent from canceled claims is moot since claims 3, 10 and 17 have been canceled in Applicant’s response received on 02/24/2022.  The objection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).  Independent claim 1 recites: 
installing a hardware chip filter on an email server to filter team-related electronic communications, wherein the email server comprises processors and memories that store email communications among users, wherein 
the hardware chip filter scans the email communications stored on the email server, and extracts email communications comprising keywords related to team members or team projects;	
obtaining, through the hardware chip filter, a plurality of extracted communications among a plurality of team members;
training a neural network based on historical electronic communications that have been scored, wherein the training comprises assigning different weights to neural network nodes corresponding to different time windows in which electronic communications occurred 
	feeding each of the plurality of extracted electronic communications to the trained neural network to determine a score for each of the plurality of extracted electronic communications; and
	aggregating a plurality of the scores to obtain an evaluation of teamwork among the plurality of team members. 

Independent claims 8 and 15 recite similar limitations.
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.	
Regarding Step 2A Prong One, these claimed limitations, as a whole and as drafted, are processes that, under their broadest reasonable interpretation, evaluate and determine how well a team collaborates based on scoring a filtered collection of the team members’ communications.  Such an evaluation of teamwork pertains to the relationships between people and managing thereof.  If a claim limitation, under its broadest reasonable interpretation, covers managing relationships between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Requiring that the communications be filtered by keywords prior to any analysis or scoring of the communications using specified rules or criteria amounts to a narrow abstract idea but nonetheless filtering information by keywords and then scoring such information are still considered part of an abstract idea.  The recitation of generic computer components recited in a claim does not necessarily preclude that claim from reciting an abstract idea.  For example, in the TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  Therefore, the filter, email server and neural network in Applicant’s claims do not preclude the claims from reciting an abstract idea.  Also, the limitations, as a whole and as drafted, are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  For example, a person can evaluate and determine how well a team collaborates from the team members’ email communications using mental processes involving observation, evaluation, judgement and opinion.  In particular, a person can observe or read the emails and “filter” or set aside/collect certain ones based on keywords observed in the emails and then evaluate or score those emails according to specified rules or criteria regarding teamwork.  Also, a person can be instructed or trained about the scoring rules or criteria through observation and reading of examples of previously scored emails indicating to “weight” or apply a higher or lower score to emails from certain periods of time.  Accordingly, the claims recite an abstract idea.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application.  The additional elements of the method, system and non-transitory computer-readable storage medium claims include a hardware chip or software filter, email server, neural network, processor and computer-readable memories which are recited in the claims and described in the specification (Fig. 5, paragraphs 0022, 0043 and 0044), at a high-level of generality (i.e., as generic computer elements performing generic computer functions of obtaining and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  For example, the hardware chip (or software) filter on the email server “scans…and extracts email communications comprising keywords related to team members or team projects.”  In the IV v Symantec ‘050 patent decision, the court found that the abstract idea of filtering email with the requirement to use generic computers was not sufficient.  Also, in the BASCOM decision, the court noted the inadequacy of claims reciting an abstract idea of filtering content (which is considered similar to Applicant’s filtering of “scan and extract”) with the requirement to perform it on the Internet or to perform it on a set of generic computer components.  Applicant’s filter and email server convey such generic computer components and do not demonstrate an improvement to the functioning of a computer or an improvement to other technology or technical field.  No new or improved filtering, scanning, extracting or data storage technology is conveyed by the claims.  Rather, the filter and server amount to simply indicating use of a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  With respect to scanning and extracting, the decision in the Content Extraction v. Wells Fargo Bank is also relevant.  In that decision, the court determined the claimed scanner and computer for recognizing, extracting and storing data were at most limiting the abstract idea to a particular technological environment.  Applicant’s filter and email server for scanning and extracting are similarly at most limiting the abstract idea to a particular technological environment (see MPEP 2106.05(h)).  Further, the obtaining (from the filtering comprising scanning and extracting) of the electronic communications can also be considered insignificant pre-solution data gathering activity as it is an incidental activity to the primary process of scoring the communications to evaluate teamwork.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s obtaining of the electronic communications for subsequent evaluation aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  With respect to the neural network tied to the scoring limitation and the training limitation (which is part of the scoring), such neural network is recited at a high level of generality and amounts to simply indicating use of a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, the additional elements of the claims do not demonstrate integration of the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
With respect to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in combination amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)), insignificant extra-solution activity (see MPEP 2106.05(g)) and generally linking to a field of use or particular technological environment (see MPEP 2106.05(g)), which cannot provide an inventive concept.  For the data gathering or obtaining of filtered emails through an email server and filter involving “scans” and “extracts” which was considered insignificant pre-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on prior art.  For example, previously cited Choi US 2007/0282770 A1 describes server 102 with server module 106 which determines whether to accept or filter certain electronic communications based in part by analyzing content of the electronic communication (see 0021, 0051, Fig. 1).  Additional prior art not previously cited including Li et al US 2009/0248823 A1 also describes an email server comprising an email filter that filters email based on the email size, number of recipients and/or number of domains (see 0051, 0082, Fig. 9).  Another prior art not previously cited includes Fabris et al US 2019/0066015 A1 which describes an email server configured with rules to filter messages matching filter rules based on the specific text in the email (see 0030, 0032, 0033). 
The dependent claims are directed to the same abstract idea as recited in the independent claims and further define various claim elements such as determining and aggregating the scores (claims 4, 5, 11, 12, and 18) and evaluation of teamwork (claims 6, 7, 13, 14, 19, and 20).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al US 2009/0248823 A1 (describes an email server comprising an email filter that filters email based on the email size, number of recipients and/or number of domains (see 0051, 0082, Fig. 9).  
Fabris et al US 2019/0066015 A1 (describes an email server configured with rules to filter messages matching filter rules based on the specific text in the email (see 0030, 0032, 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683